DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-15 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Applicant’s claim amendments, filed 02/23/2022, have been considered and have overcome the rejection under 35 U.S.C. § 101 as reciting additional elements beyond an abstract idea that integrate the judicial exception into a practical application when considering them individually and as an ordered combination.

The prior art of record, US 2016/0299958 A1 by Kumar et al., teaches visual logging including receiving one or more log entries from one of a plurality of network elements in a network, wherein the one or more log entries indicate the occurrence of one or more events on the network; converting the one or more log entries into one or more graph log entries using a set of one or more graph log commands, wherein log entries of a certain type are associated with a corresponding graph identifier; and storing the one or more graph log entries in a graph log file of the corresponding graph identifier.

However, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art before the effective filing date of the claimed invention, the combination of limitations recited in independent claims 1, 10 & 13.
Thus, independent claims 1, 10 & 13 are patently distinct over the prior art of record for at least the reasons above.  The remaining claims are dependent claims, thus they are also patently distinct over the prior art of record for at least the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        03/02/2022